EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of CenturyTouch Ltd, Inc. (the “Company”) on Form 10-Q for the period ended September 20, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dr. Y.K. Wong, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 15, 2014 By: /s/ Dr. Y.K. Wong Dr. Y.K. Wong, President, Secretary and Principal Financial Officer
